Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 1 of
                                       9




                          Exhibit I
Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 2 of
                                       9

   II GreenbergTraurig
   Naomi G. Beer
   Tel 303.572.6549
   Fax 303.572.6540
   BeerN@gtlaw.com

                                                        January 28, 2019

   VIA EMAIL
   Juno Turner
   Elizabeth Stork
   OUTTEN & GOLDEN LLP
   685 Third A venue, 25th Floor
   New York, New York 10017
   jtumer@outtengolden.com
   estork@outtengolden.com

            Re:       Alejandro Menocal v. The GEO Group, Inc. - Case No. 2014-CV-02887

   Dear Juno and Elizabeth,

          I write to follow up on my letter of December 21, 2018, our meet and confer telephone call
   of January 15, 2019, and other recent correspondence regarding various discovery issues.

            As a preliminary matter, and as discussed during our meet and confer call and also in the
   context of our discussions regarding the class list, the lengthy government shutdown has impacted
   discovery because personnel at the government who are necessary to the discovery process were
   furloughed, and those individuals who have not been furloughed were extremely difficult to reach
   due to the press of other matters during the shutdown. While the shutdown has now ended, there
   will be a backlog and delays while the government gets back to normal operations and deals with
   the myriad of matters that piled up during the past weeks. These issues most directly impact GEO's
   ability to produce certain information and/or data that must be obtained from the government (such
   as answers to the class list questions posed by Plaintiffs and the collection of other class-list-related
   data) and also those areas of discovery for which GEO must first obtain government approval, or
   which the government will insist on reviewing, prior to production. We do expect that the
   protective order negotiated by the parties and recently approved by the Court will help streamline
   the ICE approval process. Unfortunately, however, the protective order does not eliminate the
   need for GEO to seek approval prior to certain productions.

            That being said, GEO is committed to doing what it can to move discovery forward in an
   orderly fashion. In that regard, as discussed on our call, GEO previously sent inquiries to its
   contacts at ICE in an effort to obtc:1.in responses to your questions regarding the class list and has
   continued to follow up (and will continue to follow up) on that issue and others. Unfortunately,
   even with the shutdown having ended, GEO cannot predict when it might receive a response. As
   to the requested site inspection, we will send you a separate letter with additional details regarding
   our understanding of the ICE approval process as it relates to the site inspection so that the parties
   can move that issue as far forward as possible.
   GREENBERG TRAURIG, LLP • ATIORNEYS AT LAW • WWW.GTLAW.COM
   The Tabor Center • 1200 17th Street • Suite 2400 • Denver, CO 80202 • Tel 303,572.6500 • Fax 303,572.6540
   Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 3 of
                                          9

         January 28, 2019
         Page2
                  Plaintiffs' First and Second Set of Requests for Production of Documents

                  General Issues:

                 Your letter asked us to confirm how GEO searched for email correspondence and other
         custodial ESL As we explained on our call, as new counsel on the case we have been evaluating
         what was done previously. We have also been reassessing discovery generally in light of current
         procedural posture of the case. It is our view that rather than using historical search terms as a
         starting point, the most efficient course going forward is to develop new search terms with which
         to supplement past productions and to conduct future discovery. We welcome your input regarding
         these new search terms and expect to be in a position this week to share our planned search terms
         and proposed approach, with a goal of having a call with our respective ESI teams the week of
         February 4. If anything changes with respect to this timeline, we will let you know.

                 Your letter next asked about certain files, listed in your letter by Bates Number, for which
         it appears that only slip sheets were produced without any associated documents. We have
         investigated those Bates Numbers and found that the native files associated with those documents
         consist of 27 PowerPoint files and one excel spreadsheet. We anticipate being able to produce
         those this week.

                 Your letter next asked us to confirm that GEO is not withholding documents created by
         ICE that are within GEO's custody or control. We can confirm that if documents in GEO's custody
         or control are otherwise responsive, GEO is not withholding such documents from production on
         the grounds that the documents may have been created by ICE. This general statement, however,
         is subject to the caveat that certain documents cannot be produced until GEO receives approval
         from ICE to produce them. Your letter identifies the National Detainee Handbook as a specific
         example of a document in this category that has been withheld. The 2016 National Detainee
         Handbook is available online at www.ice.gov. You confirmed that you were aware of that, but
         wanted GEO to produce earlier versions as well. We are preparing these documents for
         production. We also asked if there were other specific examples of documents in this category.
         You explained that you were able to identify this document because it was noted in the scheduling
         order, but you did not have other examples at this time.

                Your letter also seeks production of unredacted copies of certain documents that had been
         produced with "PII" redactions. Given that a Protective Order with PII protections is now in place,
         we believe that future productions applying new search terms as discussed above, and made
         pursuant to the protective order, will address this request. That being said, ifthere is a particular
         document with PII redactions that you need sooner, please let us know by Bates Number and we
         can look into producing it sooner.

                  Request Nos. 1-3

                 Your letter raises concerns about GEO's prior production of VWP reimbursement
         documents because they only provide "Batch Summary" information. GEO has collected
         additional VWP reimbursement documents from Keefe Commissary Network, however, these
         documents need ICE approval before they can be produced. We are seeking that approval, but at
         this point we cannot say when we will hear back from ICE on that request. We believe that once

Greenberg Traurig, LLP I Attorneys at Law
                                                                                                          www.gtlaw.com
   Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 4 of
                                          9

         January 28, 2019
         Page 3
         this supplemental production is made, it will address your concerns with these Requests. If you
         have additional questions once you have reviewed this supplemental production let us know.

                 We also want to clarify what appears to be some confusion about the records previously
         produced. The documents that you cite in your letter at Bates Nos. GEO_MEN_00054503 and
         GEO_MEN-00042018 for the proposition that GEO maintains records of hours worked under the
         VWP do not reflect actual numbers of hours worked. Rather, these documents reflect a schedule
         in the form of a standard number of hours per shift based on job assignment - the actual hours
         worked by any person on any given day may be different than the schedule. We do not believe
         that GEO tracks actual hours worked, but we are confirming and will let you know if we learn
         differently.

                  Request Nos. 4 & 9

                These Requests seek "policies, guidelines or authority" pursuant to which GEO conducted
         the VWP (Request No. 4) and the HUSP (Request No. 9). We did not discuss these Requests
         during our meet and confer, but your letter asserts that these Requests encompass many more
         documents than what GEO has produced. In addition to HUSP and VWP policies, you believe the
         following documents would be responsive as well:

                  • Any orientation, training or other documents (including ESI) intended for GEO
                  employees, contractors or detainees that refer or relate to the HUSP or VWP; and
                  • GEO's contract with ICE, as well as documents that relate to its contract with ICE.

                 GEO has produced orientation and training documents, including various manuals and
         similar documents (see, e.g., Bates Nos. GEO_MEN 00001395-1513; 6510-12). Other training
         documents are also included within the set of PowerPoints discussed above. As to contracts, as
         noted in my December 21, 2018 letter, we are preparing to produce additional contract
         documents. Finally, to the extent that any further supplementation may be appropriate, we
         expect that it will be addressed through applicatio.n of the new search terms discussed above.

                  Request Nos. 5-7 (and related Interrogatory Nos. 5 & 6)

                 We briefly discussed these Requests during the meet and confer. In your letter, you assert
         that these Requests encompass "all" documents referencing disciplinary or corrective action taken
         against class members, including charge packets, computerized records of disciplinary action, and
         notices sent to GEO staff or to ICE about disciplinary actions. We discussed the potentially
         sweeping scope of these Requests given the use of the word "all." We appreciate your clarification
         that the documents you seek here are limited to the issues in the case-i. e., disciplinary records
         related to the VWP and HUSP programs. We are conducting searches with that clarity in mind.




Greenberg Traurig, LLP I Attorneys at Law
                                                                                                          www.gtlaw.com
    Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 5 of
                                           9

         January 28, 2019
         Page 4
                 It is also our understanding. that disciplinary records are largely contained within the
         detainee files. We discussed detainee files briefly during our meet and confer, including whether
         Plaintiffs wanted all detainee files or if a sample might suffice and agreed to table the question of
         detainee files for now so that we can focus on other Discovery first.

                  Request No. 8

                 During the meet and confer, you clarified that this Request, at bottom, seeks a class list and
         also to identify which detainees were tasked to work on particular work details on any given day.
         We have already produced the majority of a class list and we are working to supplement it to the
         extent feasible. We are considering the request as it relates to work details, and will let you know
         to what extent such records are available.

                  Request No. 12

                 This Request sought documents "summarizing or constituting any contract [GEO]
         executed to purchase services, including cleaning services, to be delivered at the Aurora facility ... "
         We agree that GEO's objection to this Request as not related to class certification issues is no
         longer applicable given the Court's order granting class certification. However, given the breadth
         of the Request - which as written arguably includes the purchase of services of any kind even if
         wholly irrelevant to the claims alleged - GEO's other objections, including relevance, remain
         applicable. We would like to further meet and confer regarding the scope of this Request
         (including whether you are really seeking documents relating to contracts for services of any kind)
         which will help guide our investigation into what, if any, supplementation might be appropriate.

                  Request Nos. 17-21

                 These Requests seek various documents relating to the implementation and enforcement
         of the HUSP (Request No. 17) and the VWP (Request No. 19), "custodial maintenance of housing
         units or 'pods"' (Request No. 18) and "Plaintiffs" performance of work, tasks and/or duties
         pursuant to the HUSP (Request No. 20) and the VWP (Request No. 21). Although the word
         "video" appears nowhere in any of these Requests, you now insist that these Requests contemplate
         production of surveillance video footage. We disagree. Yet, even assuming the Requests could
         fairly be read to encompass such footage, it is our understanding that GEO does not have such
         footage from the class period. We are further investigating the video issue and if our understanding
         changes we will let you know.

               As to your inquiry in this section regarding the VWP, please see the above discussion of
         Request Nos. 1-3.

                Finally, you asked for "confirmation that GEO has produced all ESI responsive to this
         Request, including communications or memoranda to GEO officers regarding the implementation
         and enforcement of the HUSP and VWP and custodial maintenance of the Aurora Facility." We
         can confirm that GEO has produced what it has located thus far. That being said, we expect that
         the new search terms discussed above will cover any additional supplementation that might be
         appropriate.


Greenberg Traurig, LLP I Attorneys at Law
                                                                                                            www.gtlaw.com
   Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 6 of
                                          9

         January 28, 2019
         Page 5
                  Request Nos. 23 & 24

                  For these Requests, your letter asks us to "confirm that GEO has produced all documents
         that refer or relate to the purpose, results, or effects of the HUSP and VWP, and has not limited its
         response to documents relating to the named Plaintiffs, and/or the time period during which the
         named Plaintiffs were detained at Aurora." Again, we can confirm that GEO has produced what
         it has located thus far. That being said, we expect that the new search terms discussed above will
         cover any additional supplementation that might be appropriate.

                  Request No. 30

                 For this Request, you ask us to "confirm that GEO has produced all documents, including
         videos, PowerPoint presentations, handouts, and notes from presentations, relating to any trainings
         for GEO's employees regarding enforcement of Aurora rules, regulations, and/or policies
         including guidelines for use of force or use of punishment or discipline in enforcing such rules,
         regulations, and/or policies." With respect to training documents, please see the discussion of
         Request Nos. 4 and 9 above.

                  Reguest Nos. 32 & 33

                 Your letter asserts that our relevance objections to these Requests are not correct. As GEO
         noted in response to Request No. 32 (which seeks documents reflecting the estimated costs of
         operating the Aurora facility without detainee work, tasks and/or duties), responsive documents
         do not exist. Regarding Request No. 33, your letter states that compensation paid to GEO
         employees is relevant because Plaintiffs' calculation of restitution would include the cost to GEO
         of employee leave, fringe benefits, and other costs attendant to recruiting, screening, hiring and
         retention of workers. While we understand your explanation, your stated theory and measure of
         damages (which GEO reserves the right to challenge), it does not support the need for GEO to
         produce pay information for individual GEO employees and GEO stands on its prior objections.
         We further note that pursuant to the Service Contract Act of 1965, the wages and benefits ofGEO's
         non-exempt employees are set by Department of Labor Wage Determinations. The Department
         of Labor Wage Determinations are public records and incorporated into GEO's contract.

                                    Plaintiffs' First and Second Sets of Interrogatories

                   Interrogatory Nos. 3 & 4

                 You assert that the names and contact information of employees who supervised detainees
         subject to the HUSP and the VWP are relevant to this case. In July 2017 and in response to these
         interrogatories, GEO produced an employee roster for the Aurora facility in Excel format. See
         GEO_MEN 00020548. The employee roster includes each employee's name, address, job title,
         hire date, and termination date. We believe this satisfies these Interrogatories, but if you disagree,
         please let us know.




Greenberg Traurig, LLP I Attorneys at Law
                                                                                                           www.gtlaw.com
   Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 7 of
                                          9

         January 28, 2019
         Page 6
                  Interrogatory No. 5

                 You assert GEO's response is incomplete and asks us to amend our response. We agree
         that the most recent Protective Order resolved GEO's objections related to the Privacy Act. We
         also agree that GEO's objection related to "class action issues" is no longer applicable. With
         respect to the remaining points raised, please see the discussion regarding Request Nos. 5-7 above.

                  Interrogatory No. 8

                  This Interrogatory asks GEO to identify GEO facilities other than the Aurora facility which
         implement policies identified in response to Interrogatory No. 7. Interrogatory No. 7 asked GEO
         to describe policies that resulted in disciplinary or corrective action being taken against detainees
         "for refusing to work pursuant to the [HUSP] in the Aurora Facility" (emphasis added). As a
         preliminary matter, given that Interrogatory No. 7 is, on its face, limited to the Aurora facility, it
         makes no sense that other facilities would implement an Aurora policy. That being said, even if
         Interrogatory No. 8 could fairly be read to seek information regarding facilities other than Aurora,
         we disagree that GEO's policies at other facilities are relevant to whether GEO's conduct at the
         Aurora facility was authorized or required by ICE or was unjust. The policies in effect at other
         facilities have no bearing on what ICE did or did not authorize at Aurora, nor do they have any
         bearing on anything GEO did or did not do at Aurora. That being said, GEO has produced various
         Aurora facility policies, all of which have been expressly approved by ICE. Geo is also, as
         discussed above, producing the ICE National Detainee Handbooks. In addition, based on our
         review, it appears that complete versions of ICE's Performance Based National Detention
         Standards ("PBNDS") may not have been produced. We are, therefore, preparing to produce the
         PBNDS documents as well. Once GEO completes this production we believe this Interrogatory
         will be fully answered.

                  Interrogatory No. 11

                You assert that GEO's response to this Interrogatory is incomplete, stating that "Mr.
         Gaytan's VWP assignment is not reflected in the documents listed by GEO." Your assertion is
         misplaced. A detainee's VWP job assignment is included in his or her detainee file, and the various
         work assignments for Plaintiff Gaytan are included within his detainee file. See . GEO MEN
         00021935-21973.

                As to the hours worked, not]:iing is false about GEO's responses to this Interrogatory. To
        the contrary, as explained in connection with Request Nos. 1-3 above, the documents that you cite
        in your letter at Bates Nos. GEO_MEN_00054503 and GEO_MEN-00042018 for the proposition
        that GEO maintains records of hours worked under the VWP do not reflect actual number of hours
        worked. Rather, these documents reflect a schedule in the form of a standard number of hours per
        shift based on job assignment - the actual hours worked by any person on any given day may be
        different than the schedule. We do not believe that GEO tracks actual hours worked, but we are
        confirming and will let you know ifwe learn differently.




Greenberg Traurig, LLP I Attorneys at Law
                                                                                                          www.gtlaw.com
    Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 8 of
                                           9

         January 28, 2019
         Page 7
                  Interrogatory No. 12

                 You assert that GEO's response is incomplete and asked us to produce all records of
         Plaintiffs' assignments to clean or explain why GEO failed to comply with its obligation to
         maintain such records in connection with this action. You also asked us to "confirm whether GEO
         has any other records - including but not limited to location monitoring records or video taken
         within the facility- that reflect the time worked by Plaintiffs."

                It is our understanding that the assignment sheets you reference in your letter were
         discarded at the end of each day in the ordinary course of business. Given that the class period
         ends even before GEO was served with the Complaint, it is our understanding that these records
         no longer exist. That being said, we are further investigating this issue and if anything changes
         we will let you know.

                As to location monitoring records, the Aurora facility does not monitor detainees'
         movements in ways that specifically relate to the VWP. As to video, please see the discussion
         regarding Request Nos. 17-21 above.

                  Interrogatory No. 15

                You assert that GEO's response to this interrogatory is incomplete because GEO has
         produced evidence showing that the VWP rate is higher than $1 per day at other GEO facilities.
         And you ask us to explain how GEO determined the rate to be paid to Plaintiffs under the VWP at
         the Aurora facility.

                 GEO's response that the rate to be paid Plaintiffs "for the VWP is the amount set in GEO's
         government contract with the Department of Homeland Security, Office of Immigration and
         Custom Enforcement" is complete. GEO's government contract for the Aurora facility provides
         that reimbursement for the VWP will be at the "actual cost" of $1.00 per day per detainee.

                  Interrogatory No. 16

                You assert that GEO's relevance objection to this Interrogatory is incorrect. Specifically,
         you assert:

                  [T]he cost of running the Aurora facility without detainee labor is part of the
                  circumstances relevant to whether GEO was unjustly enriched by paying Plaintiffs'
                  $1 per day under the VWP. To the extent GEO continues to object to these requests
                  based on Plaintiffs' stated method of calculating damages, Plaintiffs have stated
                  that their calculation of restitution would include the cost to GEO of employee
                  leave, fringe benefits, and other costs attendant to recruiting, screening, hiring and
                  retention of workers, and Plaintiffs have further stated that their method is "subject
                  to further refinements as the parties undertake additional fact and expert discovery."
                  ECF No. 149 at 6-7.




Greenberg Traurig, LLP I Attorneys at Law
                                                                                                           www.gtlaw.com
    Case 1:14-cv-02887-JLK-MEH Document 181-12 Filed 05/30/19 USDC Colorado Page 9 of
                                           9

         January 28, 2019
         Page 8
                  As noted in GEO's objection, this interrogatory has no bearing on the VWP Class's stated
         method of calculating damages. In the proposed Scheduling Order dated August 4, 2015 (Doc.
         No. 28), plaintiffs sought unjust enrichment damages for "the difference between the amount
         [plaintiffs] were paid for their work and the fair market value of their work." That has been
         plaintiffs' stated calculation of unjust enrichment damages ever since. Our position remains that,
         to answer Interrogatory No. 16, GEO would need to assess the overhead costs of administering its
         program, the duties of which are spread across dozens of GEO employees, and make significant
         assumptions that would render any calculation wholly speculative. We are happy to meet and
         confer in an attempt to find middle ground between our positions.

                  Thank you for your consideration. If you would like to discuss any of this further, please
         just let us know.

                                                      Very truly yours,

                                                         ~
                                                      Naomi G. Beer

         NGB/je
         cc:   Scott Schipma (via email schipmas@gtlaw.com)
               David Palmer (via email palmerd@gtlaw.com)
               Dawn Ellison (via email ellisond@gtlaw.com)
               Dana Eismeier (via email deismeier@bfwlaw.com)
               Mickey Ley (via email mley@bfwlaw.com)
               Ossai Miazad (via email om@outtengolden.com)
               Rachel Dempsey (via email rdempsey@outtengolden.com)
               Adam Koshkin (via email akoshkin@outtengolden.com)
               David Lopez (via email pdl@outtengolden.com)
               Alexander Hood (via email alex@towardsjustice.org)
               David Seligman (via email david@towardsjustice.org)
               Andrew Schmidt (via email andy@towardsjustice.org)
               R. Andrew Free (via email Andrew@ImmigrantCivilRights.com)
               Brandt Milstein (via email brandt@milsteinlawoffice.com)
               Andrew Turner (via email atumer@laborlawdenver.com)
               Hans Meyer (via email hans@themeyerlawoffice.com)




Greenberg Traurig, LLP I Attorneys at Law
                                                                                                        www.gtlaw.com
